 

Case 1:18-cv-08653-VEC-SDA Document 152 Filed 09/15/20_ Page 1.of 2

NjEGEIVE |; If

iN SEP 19 2020
U.S. DISTRICT COURT FOR THE

SOUTHERN DISTRICT OF NEW YORK p R 0 5 E O F Fy C E

 

SWEIGERT CIVIL CASE #:
Vv. 1:18-CV-08653-VEC
GOODMAN JUDGE VALERIE E. CAPRONI

 

 

 

 

NOTICE OF POTENTIAL ERROR ON THE DOCKET

NOTICE TO THE CLERK: This NOTICE attempts to clarify any harmless errors that may
exist on the Court’s docket.
e Dkt. 144 was superseded by an AMENDED pleading that is Dkt 149 (so marked on
cover sheet). Caveat: Dkt. 149 is currently locked and available for viewing.
* Dkt. 148 was superseded by an AMENDED pleading that is Dkt. 151,
e Accompanying this NOTICE is a new pleading entitled “PLAINITIFF’S AMENDED
VERIFIED ANSWER _IN RESPONSE TO DEFENDANT’S COUNTERCLAIM
(DKT, 145)” it is an AMENDED pleading which supersedes Dkt. 147 (so marked on

cover sheet).

A certificate of service is included on the last page of this document. So sworn under oath.

/

Signed this day of September, 2020.

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

DoS >
P 17:20
 

 

Case 1:18-cv-08653-VEC-SDA Document 152 Filed 09/15/20 Page 2 of 2

CERTIFICATE OF SERVICE
I HEREBY ATTEST that a true copy of the attached pleadings and the PLAINITIFF’S
AMENDED VERIFIED ANSWER IN RESPONSE TO DEFENDANT’S
COUNTERCLAIM (DKT. 145)” has been sent to the following addressees onthe _ day

of September via prepaid First Class U.S. Mail. So sworn under oath.

Jason Goodman, CEO
Multimedia Systems Design, Inc.
252 7 Avenue, Apart. #6S

New York, NY 10001

Clerk of the Court

U.S. District Court

500 Pearl Street

New York, New York 10007-1312

VEST,

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@ mailbox.orq

9H A

 
